DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/14/2020.

This application is subject to double patent rejections as expounded upon below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 04 March 2014 (20140304).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 15/971,195 filed on 05/04/2018, now U.S. Patent 11,073,835 which is a continuation application of U.S. application no. 14/196,189 filed on 03/04/2014 now U.S. Patent 9,989,967 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Applications need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of Parent Applications are relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] of the specification must be updated to reflect the issuance of the parent applications identified above.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation " the physical characteristics".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6-11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120083982 A1 to Bonefas; Zachary Thomas et al. (Bonefas) in view of US 20150330807 A1 to Uno; Satoshi et al. (Uno)(effectively filed 20121130).

Regarding claim 1 Bonefas teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    406
    502
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    816
    478
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    563
    474
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    435
    487
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    660
    483
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    682
    497
    media_image6.png
    Greyscale

and associated descriptive texts an all-weather autonomously driven vehicle 300 in fig. 3 and 502 in fig. 5, comprising: 
a vehicle driving control unit 302 operative to steer 306 and adjust the speed 304 of the vehicle 300/502 along a route taken by the vehicle taught as a “path planning system” and the “planned path of the machine” and task performance such as plowing fields in for example paras:
“[0019] In addition, these mobile robotic platforms also include a locomotion system, a power system, a task payload system, such as a cutting unit for crop harvesting, and a path planning system. Path planning may include point-to-point planning or area coverage planning.

[0033] However, illustrative embodiments may utilize topographical maps to anticipate blind spots caused by the terrain. A mobile robotic machine controller system that has knowledge of the topography of the land, the mounting locations and characteristics of the safeguarding sensors, and the planned path of the machine may accurately predict the maximum effective detection distance of the safeguarding sensor system anywhere along the planned path. Using this level of understanding, illustrative embodiments may enable the creation of more effective multi-vehicle path plans, which may outperform two-dimensional path planners.  

[0058] Mobile machine system 300 may be an autonomous or semi-autonomous mobile robotic machine that is configured to perform one or more tasks and/or services in one or more designated operating environments, such as area 116 in FIG. 1. Also, the one or more designated areas may be marked or defined by one or more markers, such as area boundary marker 118 in FIG. 1, which identify the desired areas for task performance, such as the plowing of fields, by mobile machine system 300.

[0059] Mobile machine system 300 includes machine controller 302, propulsion system 304, steering system 306, braking system 308, sensor system 310, task payload system 312, monitoring system 314, communications unit 316, and data storage device 318. Machine controller 302 includes download module 320, horticultural knowledge base 322, user interface 324, control software 326, and clock/calendar software 328. Machine controller 302 may, for example, be a data processing system, such as data processing system 200 in FIG. 2, or some other device that executes instructions or processes to control functions of mobile machine system 300. Thus, machine controller 302 may be a computer, an application integrated specific circuit, and/or some other suitable device. In addition, different types of devices and systems may be used to provide redundancy and fault tolerance.“; 

an optical sensor 310 in Fig. 3 and two dimensional/three dimensional light detection and ranging (LIDAR) sensor 402, camera 404, infrared camera 406 in Fig. 4 disposed on the vehicle having an incident field of view (IFOV) wherein it is understood that at least camera 404 inherently has an IFOV by definition
“Field of view (FOV) is the open, observable area a person can see through their eyes or via an optical device, such as a camera.”

or return beam diameter wherein it is understood that LIDAR sensor 402 inherently has a return beam diameter of the light beam that is emitted from and detected by the sensor as explained in para:
“[0079] Two dimensional/three dimensional light detection and ranging sensor 402 emits laser pulses into the operating environment of the mobile robotic machine. Then, two dimensional/three dimensional light detection and ranging sensor 402 captures reflected laser pulses to generate laser data, such as laser data 334 in FIG. 3. The laser data may, for example, be laser points corresponding to two dimensional or three dimensional range matrices for objects within the operating environment. The machine controller uses the laser data to determine distance to an object or surface by measuring the time delay between transmission of a laser pulse and detection of the reflected signal.

[0083] Also, two dimensional/three dimensional light detection and ranging sensor 402 may include a structured light sensor. The structured light sensor emits light in a pattern, such as one or more lines, reads back the reflections of the light pattern through a camera, and interprets the reflections to detect and measure objects in the operating environment. For example, the machine controller may also use the structured light sensor to detect obscurants and obstacles within the operating environment.”,

that is only intermittently blocked by rain, snow, dust or other obscurant particles as explained in paras:
“[0078] As illustrated, sensor system 400 includes two dimensional/three dimensional light detection and ranging (LIDAR) sensor 402, visible light camera 404, infrared camera 406, radio detection and ranging (RADAR) 408, global positioning system (GPS) sensor 410, mobility sensors 412, soil moisture sensor 414, rain sensor 416, temperature sensor 418, wind sensor 420, ambient light sensor 422, and boundary sensor 424. A machine controller, such as machine controller 302 in FIG. 3, may use these different sensors to identify conditions within an operating environment of an autonomous or semi-autonomous mobile robotic machine, such as mobile machine system 300 in FIG. 3. The machine controller may select from these different sensors in sensor system 400 such that at least one of these sensors is always capable of sensing information needed to operate the mobile robotic machine safely and effectively within different operating environments. 

[0097] Operating environment 500 includes obscurant 506 and obstacle 508. In this example, obscurant 506 is heavy dust, which is produced by mobile machines 502 and 504 during task performance within operating environment 500. However, it should be noted that besides being dust, obscurant 506 may also be fog, smoke, snow, rain, ash, or steam within the operating environment 500. Obscurant 506 obscures obstacle 508 from an imaging sensor, such as visible light camera 404 in FIG. 4, which is included in a sensor system located on mobile machine 504. In other words, obscurant 506 prevents the imaging sensor from detecting sharp edges for obstacle 508 in the captured image data.”; 

a processor, i.e. “the machine controller 302” in para [0078] above which teaches receiving signals from the optical sensor, and wherein the processor 302 is operative to perform the following functions:
a) determine the density of the obscurant particles as an indication of visibility in Fig. 8B steps 822 and 824 as explained in for example para:
“[0113] After determining that an obscurant is located within the operating environment in step 822, the machine controller calculates an optical density of the obscurant and a distance to the obscurant (step 824). The optical density of the obscurant is a ratio of energy received at a sensor relative to the energy transmitted from or reflected from a point of origin. The optical density can often be correlated to physical attributes of the obscurant, such as, for example, material density, material composition, or particle size. An example of a paper that discusses optical density is: Debbie Kedar & Shlomi Arnon, Optical wireless communication through fog in the presence of pointing errors, APPLIED OPTICS, Vol. 42, No. 24, 2003, pp. 4946-4954, which is incorporated herein by reference.”, 

and b) steer or adjust the speed of the vehicle as a function of visibility in Fig. 8B step 826 es explained in for example, paras:
“[0116] Subsequent to determining the obstacle type and distance in step 832, the machine controller initiates an action for the mobile robotic machine based on the type of and the distance to the obstacle (step 834). The action may, for example, be an avoidance maneuver or a stopping maneuver depending on the type of and distance to the obstacle. The process returns to step 802 thereafter 

[0114] Then, the machine controller adjusts a maximum speed of the mobile robotic machine based on the optical density of and the distance to the obscurant in the operating environment (step 826). In other words, the machine controller reduces or decreases the maximum allowed speed of the mobile robotic machine to provide the sensor system more time to collect data due to the diminished perception capabilities of the sensor system caused by the obscurant. In addition, decreasing the maximum allowed speed of the mobile robotic machine allows the machine controller more time to analyze and react to incoming sensor data. The process returns to step 802 thereafter.”.  

While Bonefas expressly teaches the processor 302 is steering the vehicle to follow the planned path and to avoid any detected obstacles as explained above, Bonefas does not appear to expressly disclose that the processor is operable to steer the vehicle as a function of visibility. (Emphasis added).

The limitations “operable to steer the vehicle as a function of visibility” have been given their Broadest Reasonable Interpretation (BRI).
Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Uno teaches it was known in for example the Figure(s) and associated descriptive texts below:

    PNG
    media_image7.png
    524
    863
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    724
    988
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    472
    647
    media_image9.png
    Greyscale

For an in vehicle navigation system 132 to provide guidance to steer a vehicle Ps given the BRI as a function of visibility (P2-P6) in Figures 7 and 8 above wherein it is understood that “as the function of visibility” of points P2-P6 is determined to be “difficult to travel” because the “visibility is poor” along the original route R1 the navigation system provides guidance for an alternative route R2 and when the poor visibility points cannot be avoided by any other routes, the navigation system provides guidance for points Pa, Pb where the driver and passengers in the vehicle 130 can wait or rest, which are located around the current position Ps of the vehicle 130, as set forth in for example paragraphs:
“[0157] Upon searching a route from the current position Ps of the vehicle 130 to its destination Pg, the navigation system 132 first determines based on information delivered from the delivery section 250 of the center 200 whether any poor visibility spots or areas are present in the route searched for.

[0158] Then, as shown in FIG. 6 as an example, when it is determined that the point P1 where the visibility is poor is present in the route searched for, the navigation system 132 displays, on a route guide view 134, information such as “Visibility, about 100 m” or “Road section distance, 1.5 km,” which indicates that the road section where a visibility of 100 m continues.

[0159] Additionally, as shown in FIG. 7, when it is determined that points P2, P3 where the visibility is poor are present in the route R1 searched for, making it difficult to travel, the navigation system 132 searches for a route R2 avoiding the points P2, P3. Then, the navigation system 132 provides guidance for the route R2 searched for.

[0160] Meanwhile, as shown in FIG. 8, when points P4, P5, and P6 where the visibility is poor are present in the route R3 searched for and, moreover, these poor visibility points cannot be avoided by any other routes, the navigation system provides guidance for points Pa, Pb where the driver and passengers in the vehicle 130 can wait or rest, which are located around the current position Ps of the vehicle 130.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Dance (CA FC) 48 USPQ2d 1635  (10/30/1998)

When the references are in the same field as that of the applicant's invention, knowledge thereof is presumed. 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of detecting poor visibility on an original route of a vehicle and providing navigation instructions to the vehicle to follow a different route based on said poor visibility which connotes “steering a vehicle as a function of visibility” because following a different route requires steering the vehicle to follow the different route in order to avoid areas of poor visibility in the original route of the vehicle as taught by at least Uno above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the autonomous vehicle of Bonefas would include the ability to use the navigation instructions of Uno to steer the autonomous vehicle to follow alternative routes R2 or R3 or to find a place (Pa Pb) where the vehicle can wait or rest as taught by Uno as known in the art.  Such a combination would provide the mobile machines 110, 112, 114, 502, 504, etc. in Bonefas figures 1 and 5 above the ability to communicate the detection of areas of poor visibility such as obscurant 506 to the other mobile machines in area 116 as well as to determine and provide mobile machine 504 in  Fig. 5 reproduced immediately below an alternative route around obscurant 506 or to stop and wait for obscurant 506 to pass as taught by Uno. 

    PNG
    media_image10.png
    450
    531
    media_image10.png
    Greyscale

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Uno to and modify the prior art of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 3 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein the optical sensor is operative to detect wavelengths in the visible or near-visible region of the spectrum see Bonefas Para [0078] wherein it is understood that ”two dimensional/three dimensional light detection and ranging (LIDAR) sensor 402, visible light camera 404, infrared camera 406,” are operative to detect wavelengths in the visible or near-visible region of the spectrum.  

Regarding claim 4 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: the optical sensor is further operative to detect obstacles and terrain variations along a route taken by the vehicle; and the processor is operative to steer or adjust the speed of the vehicle to avoid obstacles or terrain variations see Bonefas paras [0116] “”The action may, for example, be an avoidance maneuver or a stopping maneuver depending on the type of and distance to the obstacle. “ and [0110] “An object may, for example, be a plant, a tree, a person, a fence, a topographical feature, a furrow in the soil, or a horizon.” Wherein it is understood that “terrain variations” connote at least “a topographical feature” and “a furrow in the soil”.  

Regarding claim 6 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: 
the processor receives frames of data over time from the optical sensor given the BRI of the limitation “frames” Bonefas teaches “voxels” which connote the claimed “frames of data over time” in for example, para:
“[0029] As one example, illustrative embodiments may use a temporal approach. For the purpose of vehicle safeguarding, illustrative embodiments visualize the operating environment as a collection of three dimensional cubes called voxels. When a light detection and ranging sensor emits a laser pulse into an operating environment of the mobile robotic machine, the laser pulse usually passes through several voxels until the laser pulse hits an object and returns to the detector.”; 

and the processor is operative to disregard obscurant particles detected by the optical sensor that do not persist between the frames of data in para:
“[0030] Illustrative embodiments count the number of hits and pass-throughs for voxels by tracing the path of each laser pulse. A voxel or a set of voxels, which scores relatively few hits to the number of times that laser pulses pass through it, is considered to be empty. However, if these voxels, which were previously classified as empty, suddenly start to exhibit a much higher ratio of hits, it could be an indication that an obscurant, such as dust, or a dynamic obstacle, such as a person, has entered the operating environment.”.

Wherein it is understood that voxels that do not exhibit a “much higher ratio of hits” are disregarded as empty because  “A voxel or a set of voxels, which scores relatively few hits to the number of times that laser pulses pass through it, is considered to be empty.” Because the obscurant particles do not persist between previously classified empty voxels.  

Regarding claim 7 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein the optical sensor is a video camera see Bonefas “Visible light camera 404“ in para:
“[0085] Visible light camera 404 may also be a video camera that captures and records images. As a result, visible light camera 404 may be a component in a video-based object recognition system. The video-based object recognition system uses shape recognition to trigger alerts when a target is matched.”.  

Regarding claim 8 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein the optical sensor is a laser detection and ranging (LADAR) sensor 402 see Bonefas para:
“[0083] Also, two dimensional/three dimensional light detection and ranging sensor 402 may include a structured light sensor. The structured light sensor emits light in a pattern, such as one or more lines, reads back the reflections of the light pattern through a camera, and interprets the reflections to detect and measure objects in the operating environment. For example, the machine controller may also use the structured light sensor to detect obscurants and obstacles within the operating environment.”.  

Regarding claim 9 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: the processor receives signals from the optical sensor in the form of time-spaced frames divided into cells or pixels see the teachings of Bonefas wherein it is understood that “voxels” connote “cells” or pixels as explained in paras [0029]+ and Fig. 6 as explained in for example, para [0101]+; 
and groups of connected cells or pixels are interpreted to be obstacles or terrain variations using a mask and edge detection algorithms as explained in Bonefas Fig. 6 and paras:
“[0102] Image data with obscurant 602 represents image data of the obstacle, which is blurred by an obscurant, such as obscurant 506 in FIG. 5. Thus, image data with obscurant 602 illustrates the effects of an obscurant, such as heavy dust, on the image data captured by the imaging sensor mounted on the mobile robotic machine. Mask applied to image data without obscurant 604 represents the result of applying an edge detection algorithm to image data without obscurant 600. The edge detection algorithm may, for example, be a Sobel edge detection algorithm.

[0103] Mask applied to image data without obscurant 604 illustrates that the obstacle has sharp or well-defined edges after applying the edge detection algorithm. A machine controller for the mobile robotic machine, such as machine controller 302 in FIG. 3, is able to easily detect the edges of the obstacle within the image data after application of the mask by the edge detection algorithm. Mask applied to image data with obscurant 606 represents the result of applying the edge detection algorithm to image data with obscurant 602. In this example, the machine controller may find it difficult, if not impossible, to detect the edges of the obstacle within the image data after application of the mask by the edge detection algorithm. Consequently, illustrative embodiments use a fusion of sensor inputs from a plurality of different sensors associated with the mobile robotic machine to detect and localize obscurants and obstacles within the operating environment.“.  

Regarding claim 10 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: the obstacle detection processor receives signals from the optical sensor in the form of time-spaced frames divided into cells or pixels; and cells or pixels that persist over longer periods of time are interpreted to be obstacles or terrain variations.  

Regarding claim 11 and the limitation the all-weather autonomously driven vehicle of claim 1, further including an input for receiving weather-specific configuration parameters given the Broadest Reasonable Interpretations (BRI) the limitations “an input for receiving weather-specific configuration parameters” connotes the inputs to the machine controller 300 from for example, rain sensor 416, temperature sensor 418, ambient light sensor 422 to adjust the operation of the processor 300 to select a different sensor such that at least one sensor is always capable of sensing information needed to operate the vehicle safely in for example, para:  
“[0078] As illustrated, sensor system 400 includes two dimensional/three dimensional light detection and ranging (LIDAR) sensor 402, visible light camera 404, infrared camera 406, radio detection and ranging (RADAR) 408, global positioning system (GPS) sensor 410, mobility sensors 412, soil moisture sensor 414, rain sensor 416, temperature sensor 418, wind sensor 420, ambient light sensor 422, and boundary sensor 424. A machine controller, such as machine controller 302 in FIG. 3, may use these different sensors to identify conditions within an operating environment of an autonomous or semi-autonomous mobile robotic machine, such as mobile machine system 300 in FIG. 3. The machine controller may select from these different sensors in sensor system 400 such that at least one of these sensors is always capable of sensing information needed to operate the mobile robotic machine safely and effectively within different operating environments.”

Regarding claim 14 and the limitation the all-weather autonomously driven vehicle of claim 11, wherein the weather-specific configuration parameters are automatically detected by measuring temperature, precipitation, atmospheric clarity or other ambient conditions see the rejection of corresponding parts of claim 11 above incorporated herein by reference wherein para [0078] sets forth “temperature sensor 418”, “rain sensor 416”, “two dimensional/three dimensional light detection and ranging (LIDAR) sensor 402” and “ambient light sensor 422” that are respectively measuring the claim limitations above.  
  
Regarding claim 15 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein the processor is further operative to determine physical characteristics associated with positive and negative obstacles in a route taken by the vehicle see Bonefas para [0110] wherein it is understood that at least “a plant, a tree, a person, a fence” and a positive “topographical feature” all have physical characteristics that define them and connote positive obstacles and a negative “topographical feature”, and “a furrow in the soil” also have physical characteristics that define them and connote negative obstacles.  

Regarding claim 16 and the limitation the all-weather autonomously driven vehicle of claim 15, wherein the processor is operative to adjust the speed or steering of the vehicle based on the physical characteristics of an obstacle given the BRI of the limitations “physical characteristics of an obstacle” see the teachings of Bonefas with regard to avoiding obstacles in for example only paras [0116] and [0099] “Moreover, the machine controller may initiate an action, such as an avoidance maneuver or a stopping maneuver, for mobile machine 504 based on the distance to obstacle 508.” wherein it is understood that at least the speed is adjusted based on the physical characteristics of “location” such that the vehicle is stopped to prevent contacting an object that moves into the path of the vehicle and the steering is adjusted based on the physical characteristic of the size of the obstacle in order to avoid the obstacle.  

Regarding claim 17 Although claim 17 is rejected for lack of antecedent basis above, in light of compact prosecution, the claim has been considered and the limitations addressed.  Given the BRI, Bonefas teaches the limitation the all-weather autonomously driven vehicle of claim 11, wherein the processor is operative to receive weather-specific configuration parameters and interpret physical characteristics of the object based upon weather conditions in the teachings of Bonefas Fig. 6 and para:
“[0103] Mask applied to image data without obscurant 604 illustrates that the obstacle has sharp or well-defined edges after applying the edge detection algorithm. A machine controller for the mobile robotic machine, such as machine controller 302 in FIG. 3, is able to easily detect the edges of the obstacle within the image data after application of the mask by the edge detection algorithm. Mask applied to image data with obscurant 606 represents the result of applying the edge detection algorithm to image data with obscurant 602. In this example, the machine controller may find it difficult, if not impossible, to detect the edges of the obstacle within the image data after application of the mask by the edge detection algorithm. Consequently, illustrative embodiments use a fusion of sensor inputs from a plurality of different sensors associated with the mobile robotic machine to detect and localize obscurants and obstacles within the operating environment.”

or soil type see Bonefas para [0110] “An object may, for example, be a plant, a tree, a person, a fence, a topographical feature, a furrow in the soil, or a horizon.”, wherein it is understood that given the BRI a furrow in the soil and a horizon connote “a soil type”.  

Regarding claim 18 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: the vehicle has an emergency stopping distance; and the processor is operative to slow down the speed of the vehicle so that the emergency stopping distance is not exceeded relative to the range of a detected obstacle given the BRI see the teachings of Bonefas para:
“[0023] Illustrative embodiments to overcome these sensor perception shortcomings of current mobile robotic machines determine the maximum effective detection range of the perception system for safeguarding and localization and then govern the maximum speed of the mobile robotic machines accordingly. Basically, a mobile robotic machine should adhere to the principle "don't out drive your headlights". In other words, a mobile robotic machine should not operate at a speed beyond which the machine's sensor system is capable of perceiving and reacting to environmental and topographical conditions within the operating environment for safe operation. Reacting includes without limitation stopping before contacting an object in the environment, maneuvering around the object, or otherwise altering the behavior of the machine compared to the behavior of the machine if the object were not detected.

[0026] The dynamics of the vehicle may, for example, include braking distance of the vehicle, reaction time of the vehicle, turning radius of the vehicle, and whether an avoidance maneuver or a stopping maneuver is initiated by the vehicle. In addition, the topography of the operating environment may influence the dynamics of the vehicle. For example, if the vehicle is going uphill or downhill, then the vehicle's braking distance and turning radius may be affected.

[0099] Based on the correlation of data obtained from the plurality of sensors, the machine controller may adjust or decrease a maximum speed of mobile machine 504 for safe operation due to obscurant 506 being present in operating environment 500, which causes a decrease in the maximum effective range of one or more of the sensors in the sensor system. Further, the machine controller may transmit the maximum speed adjustment from mobile machine 504 to mobile machine 502 for a corresponding maximum speed adjustment to mobile machine 502, especially if mobile machines 502 and 504 are performing coordinated tasks using a multi-vehicle path plan. Also, communicating the maximum speed adjustment from mobile machine 504 to mobile machine 502 may prevent loss of communications between the two machines due to increased separation. Moreover, the machine controller may initiate an action, such as an avoidance maneuver or a stopping maneuver, for mobile machine 504 based on the distance to obstacle 508.

Wherein it is understood that the vehicle has an “emergency stopping distance” which connotes the distance to obstacle 508 that does NOT “contact an object in the environment” as taught in paras [0023] and [0099];
and the processor is operative to slow down the speed of the vehicle so that the emergency stopping distance is not exceeded relative to the range of a detected obstacle as taught in paras [0023] “"don't out drive your headlights"” and para [0099] “the machine controller may adjust or decrease a maximum speed of mobile machine 504 for safe operation due to obscurant 506 being present in operating environment 500, which causes a decrease in the maximum effective range of one or more of the sensors in the sensor system.”

Regarding claim 19 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein the processor is operative to stop or pause the vehicle when visibility falls below a safe threshold of visibility see the teachings of Uno and the obviousness to combine in the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein Uno expressly teaches in Fig. 8 points Pa and Pb are locations to stop or pause the vehicle when visibility falls below a safe threshold of visibility in points P2-P6 in figures 7 and 8 above and as such it would be obvious to stop or pause the autonomous vehicle 504 of Bonefas as shown in Fig. 5 above to wait for the obscurant 506 to move out of the “planned path” of vehicle 504 for the predictable results of the combination.  

Claims 2, 12, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120083982 A1 to Bonefas; Zachary Thomas et al. (Bonefas) in view of US 20150330807 A1 to Uno; Satoshi et al. (Uno)(effectively filed 20121130) as applied to the claims above in view of US 20140371958 A1 to Lascombes; Jean-Michel et al. (Lascombes) (effectively filed 20130613).

Regarding claim 2 the combination of Bonefas and Uno teaches in the rejection of corresponding parts of claim 1 above incorporated herein by reference the limitations the all-weather autonomously driven vehicle of claim 1, however the combination does not appear to expressly disclose wherein: 
the processor is further operative to adjust vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction. 

Bonefas does expressly teach the ability to adjust the vehicle stopping distance as a function of terrain-based reduced tire-terrain surface friction in for example, para [0026]:
“[0026] The dynamics of the vehicle may, for example, include braking distance of the vehicle, reaction time of the vehicle, turning radius of the vehicle, and whether an avoidance maneuver or a stopping maneuver is initiated by the vehicle. In addition, the topography of the operating environment may influence the dynamics of the vehicle. For example, if the vehicle is going uphill or downhill, then the vehicle's braking distance and turning radius may be affected.”

Given the BRI of the limitations “a processor operative to adjust vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction” Lascombes teaches in for example, the figure below:

    PNG
    media_image11.png
    335
    452
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    381
    575
    media_image12.png
    Greyscale

And associated descriptive texts including paras:
“[0052] The runway state EP is generally based on models provided by rules, for example the following states by increasing order of degradation: DRY (for dry runway), WET (for wet runway), COMPACTED SNOW, WATER or SLUSH (for runways contaminated by stagnant water or melted snow) and ICY (for ice). 

[0053] The braking assistance system 10 may for example be a Brake-To-Vacate (BTV) type device as described in documents FR2817979 and FR2857468 enabling the pilot to control the braking of the aircraft on the basis of a theoretical stopping distance associated with the reference runway state EP. The braking instruction C(EP) generated by the BTV device thus controls a braking device, for example brakes.

[0054] This braking instruction C(EP) may for example represent a braking control imposing a certain deceleration corresponding to the stopping distance prediction D(EP) for the aircraft.

[0056] The ROP device adjusts the stopping distance prediction output from the stopping distance estimator on the basis of the input reference runway state, and subsequently, if certain conditions are met (for example if the stopping distance prediction brings the aircraft close to the end of the runway or outside it), may emit warnings and/or braking commands.

[0057] These warnings may consist of visual or audio messages displayed or played in the aircraft cockpit, intended for the crew. A braking order may be an automatic maximum braking order (full pressure) for the braking device.

[0072] As a variant, the module 15 for obtaining iref determines a quantity dependent on EP such as an information item representing a level of braking or deceleration of the aircraft, denoted F. This is for example the deceleration that can theoretically be attained by the aircraft (within the limits of adherence/friction with the runway) on the runway state EP. In this case, the local information item iloc is a current level of braking or deceleration of the aircraft, in order for a comparison to be possible. 

[0089] The braking conditions are said to be critical when the aircraft attains a braking level limited by the friction of the runway or the adherence of the runway.

[0140] FIG. 5 is a graphical illustration of the change in the stopping distance and the braking level in an operational landing scenario using the invention. This scenario may in particular implement the embodiment of FIG. 3 in which the method for assisting piloting relies on the comparison of the reference runway state EP with an estimated local runway state EPloc”

a processor inside “braking assistance system 10” that is operative to adjust vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction as clearly shown in the Y axis of Fig. 5 above wherein it is understood that the degradation of ICY has the longest stopping distance.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Lascombes is reasonably pertinent to the particular problem with which the inventor was concerned, because Lascombes expressly teaches adjusting vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction as explained above.
 In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of a processor adjusting a vehicle stopping distance as a function of weather based reduced tire-terrain surface friction as taught by Lascombes above.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the mobile machine vehicles of the combination of Bonefas would include the ability to not only adjust the stopping distance as a function of the landscape such as “For example, if the vehicle is going uphill or downhill, then the vehicle's braking distance and turning radius may be affected.” But to also adjust vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction as taught by Lascombes as known in the art as the vehicle moves towards the destination of its planned path through the working area 116 of Bonefas Fig. 1.  Such a combination provides the express benefit of ensuring the “stopping maneuver” of the machines of Bonefas going downhill on ice, snow etc. have enough time to actually be able to stop before it contacts obstacle 508 as explained in paras [0023] “Reacting includes without limitation stopping before contacting an object in the environment” and [0099]:
“Moreover, the machine controller may initiate an action, such as an avoidance maneuver or a stopping maneuver, for mobile machine 504 based on the distance to obstacle 508.” 


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lascombes to and modify the prior art combination of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 12 and the limitation the all-weather autonomously driven vehicle of claim 11, wherein the weather- specific configuration parameters are manually supplied given the BRI Lascombes teaches that weather- specific configuration parameters are conventionally manually supplied and entered into a landing report and “sent to the aircraft in approach phase” in for example paras:
“[0008] For example, documents FR2817979 and FR2857468 propose devices for assisting piloting during the approach and landing phases, known under the name Brake-To-Vacate (BTV), making it possible to monitor and control the braking of the aircraft via closed loop control laws. These control laws directly depend on the estimation of stopping distances based on the runway state.

[0009] Furthermore, documents FR2936077 and FR2914097 provide devices for assisting piloting during the approach and landing phases, known under the name Runway Overrun Protection (ROP) or Runway Overrun Warning (ROW), enabling detection of an overrun risk on the basis of the runway state, in order to warn the pilot either so as to incite him to perform a go-around, or to apply maximum braking.

[0011] Conventionally, the runway state is determined by staff on the ground, or evaluated by a pilot on landing and entered in a landing report. This runway state information, sent to the aircraft in approach phase, is however of low reliability and may become rapidly out of date. To be precise, the runway state characteristics are highly volatile over time.“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Lascombes is reasonably pertinent to the particular problem with which the inventor was concerned, because Lascombes expressly teaches it was conventionally known for the weather- specific configuration parameters to be manually supplied as explained above in para [0011].

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)


The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)


In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)


Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of conventionally supplying weather- specific configuration parameters manually as taught by Lascombes above.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the mobile machine vehicles of the combination of Bonefas would include the ability to have the weather- specific configuration parameters manually supplied as taught by Lascombes as known in the art to be conventional.


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lascombes to and modify the prior art combination of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 13 and the limitation the all-weather autonomously driven vehicle of claim 11, wherein the weather- specific configuration parameters are made available for selection by a driver given the BRI, see the rejection of corresponding parts of claims 11 and 12 above incorporated herein by reference wherein Lascombes teaches in para:
“[0011] Conventionally, the runway state is determined by staff on the ground, or evaluated by a pilot on landing and entered in a landing report. This runway state information, sent to the aircraft in approach phase, is however of low reliability and may become rapidly out of date. To be precise, the runway state characteristics are highly volatile over time.”.

	Wherein it is understood that the teachings of “or evaluated by a pilot on landing and entered in a landing report. “ connote the limitations “the weather- specific configuration parameters are made available for selection by a driver” because the pilot is a driver of the aircraft which is a vehicle and the process of the pilot evaluating the runway state to be entered into a landing report connotes making the parameters available for selection for the driver to be able to “evaluate” and “enter” or “select” the condition of the runway from the parameters set forth in para [0052]:
“[0052] The runway state EP is generally based on models provided by rules, for example the following states by increasing order of degradation: DRY (for dry runway), WET (for wet runway), COMPACTED SNOW, WATER or SLUSH (for runways contaminated by stagnant water or melted snow) and ICY (for ice).”    

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Lascombes is reasonably pertinent to the particular problem with which the inventor was concerned, because Lascombes expressly teaches it was conventionally known for the weather- specific configuration parameters to be manually selected by a driver as explained above in para [0011] and to be restricted to the selection of parameters set forth in para [0052] above as known in the art as a conventional method of entering weather parameters such as ice, snow, etc.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.
The combination of the known elements is achieved by a known method of conventionally selecting weather- specific configuration parameters manually by a driver as taught by Lascombes above.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the semi-autonomous mobile machine vehicles of the combination of Bonefas would include the ability to have the weather- specific configuration parameters manually selected by the driver as taught by Lascombes as known in the art to be a conventional method of receiving weather-specific configuration parameters such as the condition of the path in front of the vehicle.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lascombes to and modify the prior art combination of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Regarding claim 20 and the limitation the all-weather autonomously driven vehicle of claim 1, wherein: the optical sensor is operative to detect the presence of ice or snow Bonefas teaches the optical sensors detect the presence of all obscurants including ice or snow in for example, para:
“[0097] Operating environment 500 includes obscurant 506 and obstacle 508. In this example, obscurant 506 is heavy dust, which is produced by mobile machines 502 and 504 during task performance within operating environment 500. However, it should be noted that besides being dust, obscurant 506 may also be fog, smoke, snow, rain, ash, or steam within the operating environment 500. Obscurant 506 obscures obstacle 508 from an imaging sensor, such as visible light camera 404 in FIG. 4, which is included in a sensor system located on mobile machine 504. In other words, obscurant 506 prevents the imaging sensor from detecting sharp edges for obstacle 508 in the captured image data.”; 

and the processor is operative to adjust vehicle stopping distance due to reduced tire-terrain surface friction see the teachings of Lascombes see the rejection of corresponding parts of claim 2 above incorporated herein by reference.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is here, Lascombes is reasonably pertinent to the particular problem with which the inventor was concerned, because Lascombes expressly teaches adjusting vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction as explained above.
 In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of a processor adjusting a vehicle stopping distance as a function of weather based reduced tire-terrain surface friction as taught by Lascombes above.  

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the mobile machine vehicles of the combination of Bonefas would include the ability to not only adjust the stopping distance as a function of the landscape such as “For example, if the vehicle is going uphill or downhill, then the vehicle's braking distance and turning radius may be affected.” but to also adjust vehicle stopping distance as a function of weather-based reduced tire-terrain surface friction as taught by Lascombes as known in the art as the vehicle moves towards the destination of its planned path through the working area 116 of Bonefas Fig. 1.  Such a combination provides the express benefit of ensuring the “stopping maneuver” of the machines of Bonefas going downhill on ice, snow etc. have enough time to actually be able to stop before it “contacts” obstacle 508 as explained in paras [0023] “Reacting includes without limitation stopping before contacting an object in the environment” and [0099]:
“Moreover, the machine controller may initiate an action, such as an avoidance maneuver or a stopping maneuver, for mobile machine 504 based on the distance to obstacle 508.” 


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Lascombes to and modify the prior art combination of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120083982 A1 to Bonefas; Zachary Thomas et al. (Bonefas) in view of US 20150330807 A1 to Uno; Satoshi et al. (Uno)(effectively filed 20121130) as applied to the claims above in view of US 20140278109 A1 to Henderson; Mark et al. (Henderson) (effectively filed 20130312).

Regarding claim 5 the combination of Bonefas does not appear to expressly disclose  wherein the processor is operative to disregard obscurant particles detected by the optical sensor that are smaller than a size threshold.

Henderson teaches it was known to disregard obscurant particles detected by an optical sensor that are smaller than a size threshold in for example, para:
“[0054] To accomplish detection and then tracking of CAS using a single beam of energetic energy, regardless of type, it is first necessary to identify and distinguish the presence of a CAS from the data obtained on scatterers by the single beam. In many embodiments this can be accomplished by any suitable image processing technique, such as, for example, by detecting and thresholding, detected scatterers. In particular, a signal processor in signal communication with the single beam receiver can be used to analyze the signals from all scatterers and compare those scattering events against thresholding values selected to correspond with particular CAS scattering characteristics. Exemplary parameters might include a determination of whether the scatterer is volumetric (such as rain, sleet or snow) or discrete (such as a CAS). Discrete scatterers tend to be irregularly distributed in velocity, and to have distinct altitude bands where no echoes are present. In contrast, volumetric scatterers, tend to be smoothly distributed across velocity with no altitude gaps. FIG. 2b, for example, shows a time-velocity gram for a particular range bin (34.sup.th in this figure) corresponding to a specific altitude (142 meters) above ground level. FIG. 2b' shows the results of thresholding the image, forming clusters and rejecting clusters below a certain size threshold indicative of CAS. For example, in this case the signal to noise (SNR) threshold is 7 dB and the small component size is 20.” 

And claims:
“1. A method of determining clear air scatterer (CAS) wind speed and direction using a single energetic beam of defined width comprising: obtaining target signal data from a single energetic beam of defined width; examining the data to identify the presence of at least one CAS; analyzing the at least one identified CAS to determine the boundaries and velocity of the at least one CAS; repeating the identification and analysis of target signal data over a series of discrete time steps and across a plurality of altitudes to create a data set of wind vector velocities for each of the least one identified CAS; and processing the CAS wind vector velocities to determine at least a wind speed and direction to within .pi. radians.
2. The method of claim 1, wherein the energetic emitter is selected from group consisting of sonar, acoustic radar, lidar, and frequency modulated continuous wave (FMCW) radar.
3. The method of claim 1, wherein the presence of the at least one CAS is determined by comparing the target signal data to a set of predetermined threshold parameters.
4. The method of claim 3, wherein the predetermined threshold parameters include at least one selected from the group consisting of size, velocity distribution and altitude gaps.“

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

Motorola, Inc. v. Interdigital Tech. Corp. 43 USPQ2d 1481 (Fed. Cir. 1997)

The suggestion to combine need not be express and may come from the prior art, as filtered through the knowledge of one skilled in the art. 

In re Shepard, 138 USPQ 148 (CCPA 1963)

In considering disclosure of reference patent, it is pertinent to point out not only specific teachings of patent but also the reasonable inferences which one skilled in the art would logically draw therefrom.

Lamont v. Berguer, 7 USPQ2d 1580 (BdPatApp&Int 1988)

Section 103 requires us to presume that the artisan has full knowledge of the prior art in his field of endeavor and the ability to select and utilize knowledge from analogous arts.

The combination of the known elements is achieved by a known method of disregarding obscurant particles detected by the optical sensor that are smaller than a size threshold as taught by Henderson above in order to track clear air scatterers (CAS) as taught in paras:
“[0003] Clear air scatterers (CAS) are turbulent motions of the air associated with ever-present hydrodynamic-thermodynamic instabilities in the atmosphere. The prevalence of this phenomenon is most pronounced during time periods when the atmospheric mix ratio is low, i.e., when there is a negative gradient in the potential temperature near the ground and solar illumination is high. The clear air scatterers often have an apparent upward component of motion that causes them to appear to accelerate away from the point of observation and may contain precipitation, rainfall, sleet, snow and clouds. The clear air scatterers as well as the observed precipitation are often convected along with the vector velocity of the wind.

[0004] In order to track these phenomena, it is necessary to measure the X (East), Y (North), and Z (Up) components of the wind velocity. To accomplish this, conventional radar techniques employ four beams spread 90 degrees apart in azimuth and each tilted .theta.=80 degrees up from the horizontal. The Doppler velocity observed on these beams at an altitude is used to estimate the three vector components of wind speed at that altitude. In conventional wide-band (WB) frequency modulated continuous wave (FMCW) radar processing, the time dependence is integrated out of these measurements to produce an average range-velocity matrix for the observed CAS.“. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the machines of the combination of Bonefas would include the ability to disregard obscurant particles detected by the optical sensor that are smaller than a size threshold as taught by Henderson as known in the art and only regard those particles greater than a threshold size so that the machines can to track the obscurant phenomenon 506 in Bonefas Fig. 5 so that it may be avoided or the vehicle slowed down such as when vehicle 504 approaches obscurant 506. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Henderson to and modify the prior art combination of Bonefas as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 9-16 of Parent application U.S. Patent No. 9,989,967 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are obvious over the combination of claims 1 and 8 of the Parent application patent.
The claims are considered to align and not be patentably distinct from each other as shown in the table below:
INSTANT APPLICATION
U.S. Patent No. 9,989,967
1
1, 8 and 16
2
7
3
1
4
1 and 8
5
1
6
1, 5, 6, 16, 
7
4 and 17
8
2
9
5
10
6
11
9
12
10
13
11
14
12
15
13
16
13 and 14
17
15
20
7



Claims 1-4, 7, 8, 11-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-13 of Parent application U.S. Patent No. 11,073,835 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is obviated over the combination of claims 1 and 7 of the Parent application patent above.
The claims are considered to align and not be patentably distinct from each other as shown in the table below:
INSTANT APPLICATION
U.S. Patent No. 11,073,835 B2
1
1 and 7
2
6
3
2-4
4
1
7
4
8
2
11
10
12
11
13
12
14
13
15
1
16
1
17
5
20
6



Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 20100063672 A1 to Anderson; Noel Wayne teaches, inter alia detecting the presence of snow and choosing appropriate sensors to activate to detect a curb covered by snow in for example the Paragraph below:
“[0073] For example, the vehicle may be operating in normal operating conditions mode, with the online knowledge base indicating it is spring. The sensor table may indicate that the appropriate sensors for normal operating conditions are a visible light camera with a view of the street crown, and a visible light camera with a view of the road edge. However, information about the environment received from the sensors may indicate that snow is covering the ground and obscuring the street and curb or road edge, perhaps due to a late snow. The detection of snow may be verified by accessing the online knowledge base for current weather conditions. As a result, the sensor data indicating the presence of snow may be weighed more heavily than information from the sensor table about normal operating conditions, with the sensors chosen to activate adjusted accordingly.”.

US 20050046584 A1 to Breed, David S. teaches, inter alia a vehicle with an automatically adjustable steering wheel and monitoring external conditions in for example the Paragraphs below:
“[0110] The present invention also relates to apparatus and method for automatically adjusting a steering wheel to a selected or optimum position for a driver based on one or more measured morphological characteristics of the driver. Possible morphological characteristics include the height of the driver, the length of the driver's arms, the length of the driver's legs and the inclination of the driver's back relative to the seat bottom.

[0275] Many other inputs can be applied to the interior or exterior monitoring systems of the inventions disclosed herein. For interior monitoring, these can include, among others, the position of the seat and seatback, vehicle velocity, brake pressure, steering wheel position and motion, exterior temperature and humidity, seat weight sensors, accelerometers and gyroscopes, engine behavior sensors, tire monitors and chemical (oxygen, carbon dioxide, alcohol, etc.) sensors. For external monitoring, these can include, among others, temperature and humidity, weather forecasting information, traffic information, hazard warnings, speed limit information, time of day, lighting and visibility conditions and road condition information.”.

US 5963148 A to Sekine; Hiroshi et al. teaches, inter alia detecting regions of ice or snow ahead of a vehicle and taking appropriate countermeasures to avoid obstructions and hazards in for example the ABSTRACT and Figure below:
“An image of a road area ahead of a vehicle is formed based on road data read 
    PNG
    media_image13.png
    363
    495
    media_image13.png
    Greyscale
from a navigation system, or based on an image shot by a camera means such as a video camera. A temperature profile ahead of the vehicle detected by a temperature detecting means such as an infrared camera is superposed on the image of the road area. As a result, if a low-temperature zone is detected on the road area, it is determined that there is snow or ice existing on the road area, or if a high-temperature zone is detected, it is determined that there is a person or animal existing on the road area, thereby informing a driver by an alarm means or a display means to avoid such an obstruction or hazard. Thus, it is possible to perceive snow, ice, a person and an animal existing on a road ahead of the vehicle without relying on a driver's visual judgment, and to give an alarm so that the driver may timely take an appropriate countermeasure to avoid the obstruction or hazardous situation.”.

US 6349246 B1 to Smith; Gordon James et al. teaches, inter alia a vehicle determining an emergency situation when the visibility becomes to poor and alerting an operator of the vehicle in for example, the portions below:
“(26) At step 528 the method 500 takes steps to alert the operator 103 to the detected emergency condition. Pausing the output of data at step 526 may have already provided the operator 103 some indication of the emergency condition. However, at step 528 more direct steps may be taken to ensure that the operator 103 is aware of the emergency condition. The steps taken are contained in the action field 334 of the threshold table 218. Illustrative actions include those described at step 513 above. 

(35) Another illustration may be described with regard to a sensor 104a-b configured to collect emergency condition information which may affect the visibility of the vehicle operator. Poor visibility due to fog, mist or smoke, for example, can be detected by a photo-sensitive device mounted to the vehicle 101. In one embodiment, the sensor 104a-b includes a signal transmitting device and a signal receiving device. At least a portion of an optical signal transmitted from the vehicle 101 by the signal transmitting device is scattered and reflected toward the signal receiving device of the sensor 104a-b. The collected information is processed by the signal processing unit 102, or the sensor 104a-b itself, to determine whether the visibility is less than a predetermined threshold value. The processed information can be used alone or combined with inputs from other sensors 104a-b such as accelerometers and radars to control the transmission and reception of communications by the transceiver unit 220 and the storing of information in the buffer memory 224. In addition, warning signals may be provided to the output device 108 to alert the driver of the emergency condition. Normal data communication may be resumed once the vehicle operation information is no longer detected, the operator has stopped the vehicle, or the operator 103 has otherwise elected to continue normal data communications despite the continuing detection of the vehicle operation conditions.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20221105